Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 14, 20 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Pacey et al. (US 2009/0143777) in view Ogata et al. (US 2019/0262594).
Regarding claim 14, Pacey et al. disclose a method comprising: electrically coupling a stent (2; Figure 7) to an energy source (¶[0041]); electrically coupling a secondary electrode (33) to the energy source (¶[0041]); and delivering, using the energy source, an electrical signal between the primary electrode and the secondary electrode through a fluid in contact with the primary electrode (¶[0041]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the stent of Figure 7 to be capable of expanding as claimed in order to allow a minimally invasive deployment using a catheter.
Pacey et al. fail to disclose that the stent comprises a primary electrode.  Pacey et al. disclose other embodiments of the stent (e.g. Figure 9) having a conductive portion or primary electrode (16) which allows focused delivery of energy to target tissue (¶[0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the stent of Figure 7 with a conductive portion or primary electrode in order to allow a more focused delivery of energy to target tissue.
Pacey et al. fail to disclose that the delivering of the electrical signal causes the fluid to undergo cavitation to generate a pressure pulse wave within the fluid.  Pacey et al. intend to use the electrical signal to deliver radiofrequency energy or other energy to a tumor obstructing a lumen (¶[0002],[0003],[0007]) in order to ablate the tumor (Abstract).
Ogata et al. teach that radiofrequency energy between a primary (14(1)) and secondary (14(2)) electrode can be used to both ablate and promote drug delivery to a tumor (¶[0020]) or other tissue obstructing a lumen via cavitation or shockwaves (¶[0049], [0052], [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and in view of Ogata et al. to have used the radiofrequency energy of Pacey et al. to have caused the fluid surrounding the tissue to undergo cavitation to generate a pressure pulse wave in order to both ablate the tissue and promote drug delivery.
Regarding claim 20, Ogata et al. teach providing the above radiofrequency energy using a pulse width of 1-200 microseconds.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used this pulse width when modifying Pacey et al. as described above as a suitable pulse width effective to implement the teachings of Ogata et al.
Regarding claim 29, the method further comprises deploying an embolic protection device (404 of Pacey et al.) downstream of the stent prior to the step of delivering the electrical signal (¶[0055]; Figure 17).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Pacey et al. (US 2009/0143777) in view Ogata et al. (US 2019/0262594), as applied to claim 14 above, and further in view of Grace et al. (US 2016/0262784).
Regarding claim 21, Pacey et al. in view of Ogata et al. fail to disclose one of the claimed forms of electrical signal.
Grace et al. also discloses a method for using cavitation to disrupt vascular blockages (Abstract) and further teaches that the cavitation wave can be created by exposing a body fluid to an electrical arc created between two electrode (¶[0259]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the electrodes of Pacey et al. to create an electrical arc when creating the cavitation wave taught by Ogata et al. as a suitable prior art means for creating such as wave as taught by Grace et al.

Claims 22, 23, 26, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Pacey et al. (US 2009/0143777) in view Ogata et al. (US 2019/0262594), as applied to claim 14 above, and further in view of Hoffman (US 2017/0333451).
Regarding claim 22, Pacey et al. in view of Ogata et al. fail to disclose directing the stent to a target treatment site containing a calcified lesion prior to the step of delivering the electrical signal.  Pacey et al. intend to use their method to reduce the size of tumors (¶[0053]).
Hoffman teaches a method of administering a medication to a patient in order to cause calcification of a tumor so that it can be more easily removed (¶[0034]-[0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have treated the patient with the medication(s) of Hoffman to cause calcification of the tumor prior to directing the stent of Pacey to the treatment site in order to allow easier removal of the tumor.
Regarding claim 23, the step of delivering the electrical signal includes the pressure pulse wave disrupting the calcified lesion (in view of Ogata et al. a pressure pulse wave would disrupt the lesion ¶[0049], [0052], [0053]).
Regarding claim 26, the target treatment site is within the vasculature of the patient (¶[0001], [0002] of Pacey et al.).
Regarding claim 28, the fluid includes blood flowing within the patient patient (¶[0001], [0002] of Pacey et al.).
Regarding claim 30, the method further comprises directing the pressure pulse wave at a calcified lesion to disrupt the calcified lesion; and collecting portions of the calcified lesion dislodged by the pressure pulse wave within the embolic protection device (¶[0055] of Pacey et al.).

Allowable Subject Matter
Claims 15-19, 24, 25 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS MCEVOY/Primary Examiner, Art Unit 3771